Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 1, 2022 has been entered.
2.           Claims 1 and 3-22 are pending in this application. 


           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  




                                                 Claim Rejections - 35 USC § 103

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.      Claims 1 and 3-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan et al. (hereinafter Kaplan, US 2016/0071393) in view of Chausiaux et al. (hereinafter Chausiaux, US 2018/0192873), and further in view of Buller (US 2019/0029537).
            Regarding to claim 1, Kaplan discloses a method of improving worker safety, comprising: 
            providing a wearable biometric sensor worn by a worker (para [0016], FIG. 1A depicts a wearable apparatus 100 for monitoring alertness and providing a notification, e.g., to the user wearing the apparatus and/or to another entity. The illustrated wearable apparatus 100 is embodied in a band 102, which may be placed on the user's wrist, for example. The band 102 supports at least one motion sensor 104 and at least one biometric sensor module 105 for monitoring the user and at least one notification generator 106 (e.g., tone generator 106a, vibration generator 106b, and visual generator 106c) for providing notifications to an entity, e.g., reminders and/or alerts (such as warnings and/or alarms));
            collecting biometric data measured by the wearable biometric sensor during the course of work performed by the worker (para [0020], The biometric sensor module 105 may include one or more sensors to measure one or more biomarkers of the user. Biomarkers that may be measured in accordance with aspects of this invention include, but are not limited to, skin temperature, heart-related metrics, galvanic skin response, power exerted by a body part, skin resistivity, and skin conductivity);
            computing, on the basis of the collected biometric data, a physiological value for the worker (para [0057], biomarker for estimating a user's personal circadian rhythm is the user's distal skin temperature. A user's distal skin temperature is correlated with the user's core body temperature. The core body temperature follows the user's circadian rhythm, and the core body temperature will increase during the hours of wakefulness and decrease during typical sleeping hours as a result of following the user's circadian rhythm. The user's levels of alertness will therefore also change with the circadian rhythm. Because the user's body regulates core body temperature by dissipating heat through the limbs of the body, the temperature of the limbs increases when core body heat decreases. Therefore, the measurements of a user's distal skin temperature can be used to accurately estimate the user's personal circadian rhythm by correlating the distal skin temperature with core body temperature, which follows the circadian rhythm of the user. This provides a model of alertness levels for the user);
           wherein the physiological value is an estimate of the worker's core body temperature  (para [0057], biomarker for estimating a user's personal circadian rhythm is the user's distal skin temperature. A user's distal skin temperature is correlated with the user's core body temperature. The core body temperature follows the user's circadian rhythm, and the core body temperature will increase during the hours of wakefulness and decrease during typical sleeping hours as a result of following the user's circadian rhythm);
           comparing the computed physiological value with a computed or predetermined threshold (para [0087], current responsiveness profile may be compared against the base responsiveness profile at step 324. The overall base responsiveness profile may have an associated predetermined threshold, or a specific parameter may have a predetermined threshold and a corresponding specific deviation from the base responsiveness profile (e.g. two standard deviations from the base response of a certain parameter). If the current responsiveness profile deviates such that the predetermined threshold is exceeded, it may indicate a significant);
          solely on the basis of the comparison, determining and alert condition (para [0053], A measured response by the user to a stimulus which exceeds this threshold could be identified by the processor 108 during its generation of the current or historical responsiveness profile for the response. If the processor 108 determines that a current response deviates from the trend line such that it exceeds the threshold, the processor can generate and send a signal to the notification generator 106), and 
          taking an alert action (para [0032], The user's location could be sent via the WIFI 118a to a third party, to help monitor the personal security of the user or identify whether the user is on-task. The third party could use the location information to compare to an expected position or route for the user and provide an alert or notification to the user in the event of a deviation. In the event of an emergency, the third party could also provide emergency services personnel with the location of the user).
          1/ Kaplan does not disclose, however, Chausiaux discloses:
          wherein the physiological value is an estimate of the worker's core body temperature, which is computed on the basis of comparing the biometric data measured by the wearable biometric sensor with previously collected and stored biometric data measured by a wearable sensor worn by the worker under working conditions (para [0047], The measurements are transmitted from the sensor device via the relay device to the data centre. At the data centre the measurements are analysed from time to time, for instance every time measurements are received, or every 2 to 6 hours. The analysis proceeds by comparing the measurements against a set of criteria the definitions of which have been previously stored in memory 34; para [0048], The measurements can be analysed to determine whether a measured parameter, or a value derived by calculation from one or more measured parameters, exceeds a threshold. For example, the analysis could determine whether the measured skin temperature of the subject exceeds a threshold. The threshold could be an absolute value pre-stored in the memory 34 or could be determined by the data centre based on previous measurements. For example, the temperature threshold could be the average of the maximum temperatures measured for the same subject over each of the previous three days. In that way the system can identify abnormalities related to a particular individual rather than to the population in general; para [0055], Because the sensor device is worn continually by the worker the data centre can build up data indicating the typical physiological values obtained for the worker when he or she is well. This permits the data centre to treat deviations of relatively low magnitude from the normal values as significant, and hence to provide an earlier warning of the possible onset of disease than with other methods).
           2/ Kaplan and Chausiaux do not disclose, however, Buller discloses:
           (wherein the physiological value is an estimate of the worker's core body temperature, which is computed on the basis of comparing the biometric data measured by the wearable biometric sensor with previously collected and stored biometric data measured by a wearable sensor worn by the worker under working conditions), which previously collected and stored biometric data has been correlated with contemporaneous direct core body temperature measurements taken during the same actual working conditions by a temperature sensor ingested by the worker (para [0011], the processor configured to produce aPSI score for the individual based on the current skin temperature, the resting heart rate, and the current heart rate where the body core temperature is calculated based on the heart rate information and time since initiation of the monitoring, or the body core temperature is obtained from an internal temperature sensor in the individual; para [0012], the processor configured to produce aPSI score for the individual based on the current skin temperature from the at least one skin temperature sensor, the resting heart rate from the memory, the current heart rate from the at least one heart rate sensor, and the body core temperature from the internal temperature sensor; para [0017], a method for generating an adaptive physiological strain index (aPSI) from a skin temperature, a body core temperature and a heart rate, the method includes: receiving by a processor a heart rate signal from a heart rate sensor; receiving by the processor a skin temperature reading from a skin temperature sensor; receiving by the processor a body core temperature from an internal temperature sensor; calculating with the processor a temperature gradient between the skin temperature reading and the body core temperature reading; calculating with the processor an aPSI score for the person using the body core temperature, the temperature gradient and the heart rate signal; and producing the calculated aPSI score from the processor, and when one of the physiological readings is unavailable, using a previously stored value or calculating a value for the physiological reading; paras [0029-0031], A processor 210 receives the individual's age from a data source, 102. The processor 210 receives a skin temperature from at least one temperature sensor 230, 104. The processor 210 receives a measured heart rate from a heart rate sensor 220, 106… steps 102 through 106 can be performed in a different order and/or substantially simultaneous or substantially concurrently with each other; para [0052], the system includes a sensor internal to the individual being monitored to measure body core temperature. The sensor is in communication with the processor wirelessly. An example of the internal temperature sensor is a thermometer pill (Jonah Pill, Respironics, Bend, Oreg.) that would be orally ingested).
           Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kaplan’s to incorporate the features taught by Chausiaux and Buller above, for the purpose of providing more effective in monitoring the core body temperature by comparing with previous measurements and correlating ingestible core body temperature readings with readings taken contemporaneously by a worn sensor. Since Kaplan discloses monitoring the skin temperature by the wearable biometric sensor, Chausiaux teaches the wearable biometric sensor and comparing with previous measurements, Buller teaches correlating ingestible core body temperature readings with readings taken contemporaneously by a worn sensor under actual working conditions, as discussed above, therefore, one of ordinary skill in the art would have recognized that the combination Kaplan, Chausiaux, and Buller would have yield predictable results in monitoring the core body temperature.
           Regarding to claim 3, Kaplan discloses the method of claim 1, wherein the biometric data measured includes one or more of: galvanic skin response, blood pressure, respiration rate and blood oxygen saturation (para [0024], The device 107 can be used to measure changes in diameter (contractions and dilations) of an enclosed cardiovascular system within the body part of the user (such as the radial artery within the forearm). This would therefore allow the device 107 to measure heart rate, cardiac rhythm, and blood pressure. The device 107 could also therefore contribute to the passive measurements of the user during monitoring).
          Regarding to claim 4, Kaplan discloses the method of claim 1, wherein the biometric data measured does not include worker skin temperature (para [0057], Because the user's body regulates core body temperature by dissipating heat through the limbs of the body, the temperature of the limbs increases when core body heat decreases. Therefore, the measurements of a user's distal skin temperature can be used to accurately estimate the user's personal circadian rhythm by correlating the distal skin temperature with core body temperature, which follows the circadian rhythm of the user).
           Regarding to claim 5, Kaplan discloses the method of claim 1, further comprising computing an individual worker profile correlating historical measured biometric data with historical measured core body temperature, and wherein computing the physiological value for the worker includes using the individual worker profile to compute the physiological value on the basis of newly measured biometric data (para [0044], The processor 108 may use generated current responsiveness profiles and historical responsiveness profiles to generate dynamic risk levels of the user falling asleep over time during use of the apparatus 100. Each dynamic risk level represents a current, updated risk based on the parameters of each prescribed motion the user makes in response to a stimulus).
            Regarding to claim 6, Kaplan discloses the method of claim 5, wherein computing an individual worker profile includes training a neural network (para [0141], The apparatus 100 may incorporate machine learning techniques to detect events such as decreased alertness and/or sleep of a user. Machine learning techniques refer to using neural networks and/or other pattern recognition techniques to train the system or apparatus 100 to detect different events by incorporating linear and non-linear variables. The machine learning techniques may aggregate variables to determine and generate baseline fatigue risk levels, dynamic risk levels, and/or base responsiveness profiles).
           Regarding to claim 7, Kaplan discloses the method of claim 1, wherein taking an alert action comprises directing the worker to do one or more of the following: take a break, change work tasks, use a cooling off device, and leave a work area (para [0128], an alert may be issued to a third party, e.g. a dispatcher, indicating that the user should engage in sleep to prevent danger resulting from fatigue (see step 518). This may provide a third party with an opportunity to communicate with the user to further emphasize the user's need for rest or sleep).
           Regarding to claim 8, Kaplan discloses the method of claim 1, wherein computing, on the basis of the collected biometric data, a physiological value for the worker, includes computing a projected trajectory for the physiological value over time (para [0056], The processor 108 may process initial measurements of at least one biomarker to estimate the user's personal circadian rhythm. Research has shown that a user's alertness throughout the day can be strongly correlated with the position of a user within the user's circadian rhythm. The ability to estimate a user's circadian rhythm can provide an accurate prediction of the user's alertness at any point in a given day).
          Regarding to claim 9, Kaplan discloses the method of claim 1, wherein taking an alert action comprises one or more of: sending an information message, sending a command and taking an automatic action (para [0074], This alarm or fault notifies the user (and optionally others in the vicinity of the user) that the system has detected a decrease in alertness. It can also include external notifications, such as alerting a third party, e.g. a dispatcher, after a predetermined number of faults, through a connection to a telematics device or through email, recorded voice message, or texting through an external phone or smart device, and/or can include additional notification and alert responses).
          Regarding to claim 10, Kaplan discloses the method of claim 1, wherein taking an alert action comprises sending a message to individuals other than the worker (para [0016], Additionally, the notification generator (106) may issue a notification to be transmitted via a transceiver 114 to another entity at a remote location, such as a third party. The third party recipient of the notification would then be apprised of any reminders, alerts, or alarms issued to the user, much like a silent alarm).
          Regarding to claim 11, Kaplan discloses the method of claim 1, further including measuring non-biometric environmental parameters, and computing the physiological value, in part, on the basis of the measured non-biometric environmental parameters (para [0119], The parameters of the parameters and the thresholds may be adjustable and/or customizable in real-time and to suit particular environments (e.g., setting a more restrictive threshold on night-time driving)).  
           Regarding to claim 12, Kaplan discloses the method of claim 11, wherein the alert action is determined on the basis of both measured biometric parameters and measured environmental parameters (para [0033], Apparatus 100 may also include an ambient temperature detector 120 for detecting the temperature of the user's environment. This could be used to improve the accuracy of any skin temperature measurements taken by a skin temperature sensor. The ambient temperature detector 120 could be placed on the apparatus 100 such that it has no contact with the skin of the user, and its measurements could be used to adjust the skin temperature data).
           Regarding to claim 13, Kaplan discloses a system for improving worker safety, comprising: 
          a wearable biometric sensor, worn by a worker (para [0016], FIG. 1A depicts a wearable apparatus 100 for monitoring alertness and providing a notification, e.g., to the user wearing the apparatus and/or to another entity. The illustrated wearable apparatus 100 is embodied in a band 102, which may be placed on the user's wrist, for example. The band 102 supports at least one motion sensor 104 and at least one biometric sensor module 105 for monitoring the user and at least one notification generator 106 (e.g., tone generator 106a, vibration generator 106b, and visual generator 106c) for providing notifications to an entity, e.g., reminders and/or alerts (such as warnings and/or alarms));
          a network gateway in communication with the wearable biometric sensor (para [0016], the notification generator (106) may issue a notification to be transmitted via a transceiver 114 to another entity at a remote location, such as a third party. The third party recipient of the notification would then be apprised of any reminders, alerts, or alarms issued to the user, much like a silent alarm); 
          a server in communication with the sensor via a communications fabric and the gateway, the server comprising a programmable processor and non-volatile storage including computer executable instructions capable of causing the programmable processor to (para [0110], the wearable apparatus, mobile application, mobile device, and/or central server, may be configured to generate an alarm indicating no response to the stimulus. The alarm may be communicated to third parties monitoring the user, and/or may be audible/visual/etc. such that the user (or other individual in the vicinity) can perceive the warning): 
                 receive biometric data from the wearable biometric sensor (para [0016], the notification generator (106) may issue a notification to be transmitted via a transceiver 114 to another entity at a remote location, such as a third party. The third party recipient of the notification would then be apprised of any reminders, alerts, or alarms issued to the user, much like a silent alarm);
                 compute a physiological value for the worker (para [0057], biomarker for estimating a user's personal circadian rhythm is the user's distal skin temperature. A user's distal skin temperature is correlated with the user's core body temperature. The core body temperature follows the user's circadian rhythm, and the core body temperature will increase during the hours of wakefulness and decrease during typical sleeping hours as a result of following the user's circadian rhythm. The user's levels of alertness will therefore also change with the circadian rhythm. Because the user's body regulates core body temperature by dissipating heat through the limbs of the body, the temperature of the limbs increases when core body heat decreases. Therefore, the measurements of a user's distal skin temperature can be used to accurately estimate the user's personal circadian rhythm by correlating the distal skin temperature with core body temperature, which follows the circadian rhythm of the user. This provides a model of alertness levels for the user);
                  compare the physiological value with a predetermined or computed threshold  (para [0087], current responsiveness profile may be compared against the base responsiveness profile at step 324. The overall base responsiveness profile may have an associated predetermined threshold, or a specific parameter may have a predetermined threshold and a corresponding specific deviation from the base responsiveness profile (e.g. two standard deviations from the base response of a certain parameter). If the current responsiveness profile deviates such that the predetermined threshold is exceeded, it may indicate a significant);
                 on the basis of the comparison, determining an alert condition  (para [0053], A measured response by the user to a stimulus which exceeds this threshold could be identified by the processor 108 during its generation of the current or historical responsiveness profile for the response. If the processor 108 determines that a current response deviates from the trend line such that it exceeds the threshold, the processor can generate and send a signal to the notification generator 106), and 
                 taking an alert action (para [0032], The user's location could be sent via the WIFI 118a to a third party, to help monitor the personal security of the user or identify whether the user is on-task. The third party could use the location information to compare to an expected position or route for the user and provide an alert or notification to the user in the event of a deviation. In the event of an emergency, the third party could also provide emergency services personnel with the location of the user).
          1/ Kaplan does not disclose, however, Chausiaux discloses:
          wherein the physiological value is an estimate of the worker's core body, and wherein to compute the physiological value for the worker, the processor compares  the biometric data measured by the wearable biometric sensor with previously collected and stored biometric data measured by a wearable sensor worn by the worker under working conditions, which has been correlated with contemporaneous direct core body temperature measurements taken under the same actual working condition by a temperature sensor ingested by the worker (para [0047], The measurements are transmitted from the sensor device via the relay device to the data centre. At the data centre the measurements are analysed from time to time, for instance every time measurements are received, or every 2 to 6 hours. The analysis proceeds by comparing the measurements against a set of criteria the definitions of which have been previously stored in memory 34; para [0048], The measurements can be analysed to determine whether a measured parameter, or a value derived by calculation from one or more measured parameters, exceeds a threshold. For example, the analysis could determine whether the measured skin temperature of the subject exceeds a threshold. The threshold could be an absolute value pre-stored in the memory 34 or could be determined by the data centre based on previous measurements. For example, the temperature threshold could be the average of the maximum temperatures measured for the same subject over each of the previous three days. In that way the system can identify abnormalities related to a particular individual rather than to the population in general; para [0055], Because the sensor device is worn continually by the worker the data centre can build up data indicating the typical physiological values obtained for the worker when he or she is well. This permits the data centre to treat deviations of relatively low magnitude from the normal values as significant, and hence to provide an earlier warning of the possible onset of disease than with other methods).
           2/ Kaplan and Chausiaux do not disclose, however, Buller discloses:
           (wherein the physiological value is an estimate of the worker's core body, and wherein to compute the physiological value for the worker, the processor compares  the biometric data measured by the wearable biometric sensor with previously collected and stored biometric data measured by a wearable sensor worn by the worker under working conditions), which has been correlated with contemporaneous direct core body temperature measurements taken under the same actual working condition by a temperature sensor ingested by the worker (para [0011], the processor configured to produce aPSI score for the individual based on the current skin temperature, the resting heart rate, and the current heart rate where the body core temperature is calculated based on the heart rate information and time since initiation of the monitoring, or the body core temperature is obtained from an internal temperature sensor in the individual; para [0012], the processor configured to produce aPSI score for the individual based on the current skin temperature from the at least one skin temperature sensor, the resting heart rate from the memory, the current heart rate from the at least one heart rate sensor, and the body core temperature from the internal temperature sensor; para [0017], a method for generating an adaptive physiological strain index (aPSI) from a skin temperature, a body core temperature and a heart rate, the method includes: receiving by a processor a heart rate signal from a heart rate sensor; receiving by the processor a skin temperature reading from a skin temperature sensor; receiving by the processor a body core temperature from an internal temperature sensor; calculating with the processor a temperature gradient between the skin temperature reading and the body core temperature reading; calculating with the processor an aPSI score for the person using the body core temperature, the temperature gradient and the heart rate signal; and producing the calculated aPSI score from the processor, and when one of the physiological readings is unavailable, using a previously stored value or calculating a value for the physiological reading; paras [0029-0031], A processor 210 receives the individual's age from a data source, 102. The processor 210 receives a skin temperature from at least one temperature sensor 230, 104. The processor 210 receives a measured heart rate from a heart rate sensor 220, 106… steps 102 through 106 can be performed in a different order and/or substantially simultaneous or substantially concurrently with each other; para [0052], the system includes a sensor internal to the individual being monitored to measure body core temperature. The sensor is in communication with the processor wirelessly. An example of the internal temperature sensor is a thermometer pill (Jonah Pill, Respironics, Bend, Oreg.) that would be orally ingested).
           Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kaplan’s to incorporate the features taught by Chausiaux and Buller above, for the purpose of providing more effective in monitoring the core body temperature by comparing with previous measurements and correlating ingestible core body temperature readings with readings taken contemporaneously by a worn sensor. Since Kaplan discloses monitoring the skin temperature by the wearable biometric sensor, Chausiaux teaches the wearable biometric sensor and comparing with previous measurements, Buller teaches correlating ingestible core body temperature readings with readings taken contemporaneously by a worn sensor under actual working conditions, as discussed above, therefore, one of ordinary skill in the art would have recognized that the combination Kaplan, Chausiaux, and Buller would have yield predictable results in monitoring the core body temperature.
         Regarding to claim 14, Kaplan discloses the system of claim 13, wherein the non-volatile storage includes computer executable instructions representing an individual worker profile correlating historical measured biometric data with historical measured physiological values, and wherein, the physiological value is computed on the basis of this profile (para [0044], The processor 108 may use generated current responsiveness profiles and historical responsiveness profiles to generate dynamic risk levels of the user falling asleep over time during use of the apparatus 100. Each dynamic risk level represents a current, updated risk based on the parameters of each prescribed motion the user makes in response to a stimulus).
           Regarding to claim 15, Kaplan discloses the system of claim 14, wherein the received biometric data includes data relating to one or more of the worker's: blood pressure, respiration rate, blood oxygen saturation and galvanic skin response (para [0057], biomarker for estimating a user's personal circadian rhythm is the user's distal skin temperature. A user's distal skin temperature is correlated with the user's core body temperature. The core body temperature follows the user's circadian rhythm, and the core body temperature will increase during the hours of wakefulness and decrease during typical sleeping hours as a result of following the user's circadian rhythm; para [0024], The device 107 can be used to measure changes in diameter (contractions and dilations) of an enclosed cardiovascular system within the body part of the user (such as the radial artery within the forearm). This would therefore allow the device 107 to measure heart rate, cardiac rhythm, and blood pressure. The device 107 could also therefore contribute to the passive measurements of the user during monitoring).
           Regarding to claim 16, Kaplan discloses the system of claim 14, wherein the wearable biometric sensor includes a processor, one or more sensors, a power supply and a wireless communications interface (para [0028], A processor 108 is coupled to the motion sensor 104, the biometric sensor module 105, and generator(s) 106. The processor 102 may be a programmable microprocessor. The processor 108 is also coupled to a memory 110 for storing and retrieving data; para [0029], Processor 108 may also be coupled to a clock 112 for monitoring timed events and a transceiver 114 for transmitting signals to and/or receiving signals from a remote location. The clock 112 may be an integrated circuit clock capable of measuring time (e.g., in fractions of a second such as milliseconds, microseconds, etc.). The transceiver 114 may be, for example, a Bluetooth transmitter, e.g., to enable the wearable apparatus 100 to notify a telematics device, remote computer system, computer application, and/or a smart phone application in the event of a notification. The components of the wearable apparatus 100 may be powered by a battery 116. Battery 116 may be a rechargeable battery such as a lithium ion battery cell).
          Regarding to claim 17, Kaplan discloses the system of claim 16, wherein the one or more sensors include sensors for measuring one or more of: blood pressure, respiration rate, blood oxygen saturation and galvanic skin response para [0024], The device 107 can be used to measure changes in diameter (contractions and dilations) of an enclosed cardiovascular system within the body part of the user (such as the radial artery within the forearm). This would therefore allow the device 107 to measure heart rate, cardiac rhythm, and blood pressure. The device 107 could also therefore contribute to the passive measurements of the user during monitoring).
          Regarding to claim 18, Kaplan discloses a worksite safety system, comprising:
          a plurality of nodes, each node including a sensor capable of measuring environmental data, a power source and a communications interface, the plurality of nodes including at least one environmental node comprising at least one environmental sensor and at least one personal node worn on a miner, the personal node having a biophysical and biochemical sensor that collects data regarding a worker's physical condition  (para [0016], FIG. 1A depicts a wearable apparatus 100 for monitoring alertness and providing a notification, e.g., to the user wearing the apparatus and/or to another entity. The illustrated wearable apparatus 100 is embodied in a band 102, which may be placed on the user's wrist, for example. The band 102 supports at least one motion sensor 104 and at least one biometric sensor module 105 for monitoring the user and at least one notification generator 106 (e.g., tone generator 106a, vibration generator 106b, and visual generator 106c) for providing notifications to an entity, e.g., reminders and/or alerts (such as warnings and/or alarms));
          a gateway (para [0016], the notification generator (106) may issue a notification to be transmitted via a transceiver 114 to another entity at a remote location, such as a third party. The third party recipient of the notification would then be apprised of any reminders, alerts, or alarms issued to the user, much like a silent alarm); and
          a server, wherein the plurality of nodes transmits information collected by sensors to the server via the gateway (para [0110], the wearable apparatus, mobile application, mobile device, and/or central server, may be configured to generate an alarm indicating no response to the stimulus. The alarm may be communicated to third parties monitoring the user, and/or may be audible/visual/etc. such that the user (or other individual in the vicinity) can perceive the warning);
         wherein: the system uses the information collected by sensors to predict trends in the core body temperature of a worker wearing the personal node (para [0117], the system may predict when a user's alertness may diminish to a point where they should cease performing certain duties (e.g., driving a vehicle). The predictions may be based on trend information and, optionally, other information (e.g., operator age) to determine when the user's alertness will likely fall below an acceptable level. For example, the system may predict that the user is able to continue driving for a period of time (e.g., another 90 minutes), but should then rest for a period of time (e.g., four or more hours)).
           1/ Kaplan does not disclose, however, Chausiaux discloses:
             wherein the system predicts trends in the core body temperature of the worker by comparing the information collected measured by the sensor with the information previously collected by the sensors worn by the worker under working conditions, which has been correlated with contemporaneous direct core body temperature measurements taken under the same actual working conditions by a temperature sensor ingested by the worker (para [0047], The measurements are transmitted from the sensor device via the relay device to the data centre. At the data centre the measurements are analysed from time to time, for instance every time measurements are received, or every 2 to 6 hours. The analysis proceeds by comparing the measurements against a set of criteria the definitions of which have been previously stored in memory 34; para [0048], The measurements can be analysed to determine whether a measured parameter, or a value derived by calculation from one or more measured parameters, exceeds a threshold. For example, the analysis could determine whether the measured skin temperature of the subject exceeds a threshold. The threshold could be an absolute value pre-stored in the memory 34 or could be determined by the data centre based on previous measurements. For example, the temperature threshold could be the average of the maximum temperatures measured for the same subject over each of the previous three days. In that way the system can identify abnormalities related to a particular individual rather than to the population in general; para [0055], Because the sensor device is worn continually by the worker the data centre can build up data indicating the typical physiological values obtained for the worker when he or she is well. This permits the data centre to treat deviations of relatively low magnitude from the normal values as significant, and hence to provide an earlier warning of the possible onset of disease than with other methods).
           2/ Kaplan and Chausiaux do not disclose, however, Buller discloses:
           (wherein the system predicts trends in the core body temperature of the worker by comparing the information collected measured by the sensor with the information previously collected by the sensors worn by the worker under working conditions), which has been correlated with contemporaneous direct core body temperature measurements taken under the same actual working conditions by a temperature sensor ingested by the worker (para [0011], the processor configured to produce aPSI score for the individual based on the current skin temperature, the resting heart rate, and the current heart rate where the body core temperature is calculated based on the heart rate information and time since initiation of the monitoring, or the body core temperature is obtained from an internal temperature sensor in the individual; para [0012], the processor configured to produce aPSI score for the individual based on the current skin temperature from the at least one skin temperature sensor, the resting heart rate from the memory, the current heart rate from the at least one heart rate sensor, and the body core temperature from the internal temperature sensor; para [0017], a method for generating an adaptive physiological strain index (aPSI) from a skin temperature, a body core temperature and a heart rate, the method includes: receiving by a processor a heart rate signal from a heart rate sensor; receiving by the processor a skin temperature reading from a skin temperature sensor; receiving by the processor a body core temperature from an internal temperature sensor; calculating with the processor a temperature gradient between the skin temperature reading and the body core temperature reading; calculating with the processor an aPSI score for the person using the body core temperature, the temperature gradient and the heart rate signal; and producing the calculated aPSI score from the processor, and when one of the physiological readings is unavailable, using a previously stored value or calculating a value for the physiological reading; paras [0029-0031], A processor 210 receives the individual's age from a data source, 102. The processor 210 receives a skin temperature from at least one temperature sensor 230, 104. The processor 210 receives a measured heart rate from a heart rate sensor 220, 106… steps 102 through 106 can be performed in a different order and/or substantially simultaneous or substantially concurrently with each other; para [0052], the system includes a sensor internal to the individual being monitored to measure body core temperature. The sensor is in communication with the processor wirelessly. An example of the internal temperature sensor is a thermometer pill (Jonah Pill, Respironics, Bend, Oreg.) that would be orally ingested).
           Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kaplan’s to incorporate the features taught by Chausiaux and Buller above, for the purpose of providing more effective in monitoring the core body temperature by comparing with previous measurements and correlating ingestible core body temperature readings with readings taken contemporaneously by a worn sensor. Since Kaplan discloses monitoring the skin temperature by the wearable biometric sensor, Chausiaux teaches the wearable biometric sensor and comparing with previous measurements, Buller teaches correlating ingestible core body temperature readings with readings taken contemporaneously by a worn sensor under actual working conditions, as discussed above, therefore, one of ordinary skill in the art would have recognized that the combination Kaplan, Chausiaux, and Buller would have yield predictable results in monitoring the core body temperature.
          Regarding to claim 19, Kaplan discloses the system of claim 18, wherein the worksite is an underground mine, and wherein the plurality of nodes includes a plurality of environmental nodes disposed on the walls, floor or ceiling of an underground mine, and wherein, the nodes wirelessly communicate with one another in a mesh network (para [0075], In one example, the baseline fatigue risk level may be determined from data gathered in a controlled environment (e.g., a laboratory)).
           Regarding to claim 20, Kaplan discloses the system of claim 18, wherein the plurality of nodes further comprises at least one asset tracking node having an asset tracking sensor (para [0018], Techniques for tracking movements and/or body position is through accelerometers and/or gyroscopes. There are many small, low-power gyroscopes available on the market. The gyroscopes typically employ piezoelectric sensors or other forms of micro-electronic motion sensors (MEMS)).
           Regarding to claim 21, Kaplan discloses the system of claim 18, wherein the system, if a predicted core body temperature trend crosses a predetermined threshold, causes a mitigation action to be taken (para [0117], the system may predict when a user's alertness may diminish to a point where they should cease performing certain duties (e.g., driving a vehicle). The predictions may be based on trend information and, optionally, other information (e.g., operator age) to determine when the user's alertness will likely fall below an acceptable level. For example, the system may predict that the user is able to continue driving for a period of time (e.g., another 90 minutes), but should then rest for a period of time (e.g., four or more hours)).
          Claim 22 is written in computer medium and contains the same limitations found in claim 1 above, therefore, is rejected by the same rationale.



                                       Response to Arguments/Amendment
5.      Applicant's arguments with respect to claims 1 and 3-22 have been fully considered but are moot because the new ground of rejection.

            I. Claim Rejections - 35 USC § 101
              Claims 1 and 3-22 are eligible according to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) because the claims do not recite any of the judicial exceptions enumerated in the 2019 PEG. For instance, the claims do not recite a mental process because the claims, under its broadest reasonable interpretation, do not cover performance in the mind. For example, the claimed features “wherein the physiological value is an estimate of the worker's core body temperature, which is computed on the basis of comparing the biometric data measured by the wearable biometric sensor with previously collected and stored biometric data measured by a wearable sensor worn by the worker under working conditions), which previously collected and stored biometric data has been correlated with contemporaneous direct core body temperature measurements taken during the same actual working conditions by a temperature sensor ingested by the worker” that cannot be practically applied in the mind.  Further, the claims do not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claims do not recite a mathematical relationship, formula, or calculation. Thus, the claim is eligible because they do not recite a judicial exception. 
             Accordingly, the 101 rejection has been withdrawn.
 
         II. Claim Rejections - 35 USC § 103
 Applicant’s arguments with respect to claims 1 and 3-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new ground of 103 rejection described above.


                                    
                                                                  Conclusion
6.          Claims 1 and 3-22 are rejected.
7.     The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
             Buller (US 2019/0387982) disclose a system or a method for providing pacing guidance to an individual for a particular activity based on a physiological strain index (PSI) or an adaptive physiological strain index (aPSI).
            Macary et al. (US 2018/0330811) disclose the wellness monitoring systems collect data from a plurality of environmental sensors in one or more habitable environments and collect data from a plurality of body worn sensors. The wellness monitoring systems analyze the collected data to generate reports and/or prompt individuals to take action or complete an activity.
           Ver Steeg et al. (US 2017/0319066) disclose method and apparatus for measuring body core temperature and core to skin temperature gradients.

8.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                                                                                                                                                                                                                               
August 13, 2022